EXHIBIT 10.6

SEACHANGE INTERNATIONAL, INC.

DEFERRED STOCK UNIT AWARD GRANT NOTICE

DIRECTOR’S FY20          ANNUAL DSU AWARD

SeaChange International, Inc., a company organized under the laws of Delaware
(together with any successor thereto, the “Company”), pursuant to the SeaChange
International, Inc. Amended and Restated 2011 Compensation and Incentive Plan,
as amended from time to time (the “Plan”), hereby grants to the holder listed
below (“Holder”), an award of deferred stock units (“Deferred Stock Units” or
“DSUs”). Each Deferred Stock Unit represents the right to receive one common
share of the Company (such shares, “Common Stock”) on the date of termination of
Holder’s services with the Board (provided such termination occurs on or after
the earlier of (i) February 1, 20         or (ii) immediately prior to a Change
in Control) that constitutes a “separation from service” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended and the Treasury
Regulations promulgated thereunder (such termination, “Termination of
Directorship”). This award of Deferred Stock Units is subject to all of the
terms and conditions set forth herein and in the Deferred Stock Unit Award
Agreement attached hereto as Exhibit A (the “Deferred Stock Unit Award
Agreement”) and the Plan, each of which is incorporated herein by reference.

 

Holder:

  

Grant Date:

  

Total Number of DSUs:

  

Vesting Schedule:

   The DSUs shall be fully vested on the earlier of (i) February 1, 20__ or (ii)
immediately prior to a Change in Control.

Distribution Schedule:

   Each DSU shall entitle Holder to one share of Common Stock on the date of
Termination of Directorship, provided such DSUs have vested prior to or on the
date of Termination of Directorship.

By his or her signature and the Company’s signature below, Holder agrees to be
bound by the terms and conditions of the Plan, the Deferred Stock Unit Award
Agreement and this Grant Notice. Holder has reviewed the Plan, the Deferred
Stock Unit Award Agreement and this Grant Notice in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of this Grant Notice, the Deferred Stock
Unit Award Agreement and the Plan. Holder hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator (as
defined in the Plan) upon any questions arising under this Grant Notice, the
Deferred Stock Unit Award Agreement or the Plan.

 

SEACHANGE INTERNATIONAL, INC.

     HOLDER

By:

 

 

     By:   

 

 

Jay Samit

         

Chief Executive Officer

       



--------------------------------------------------------------------------------

EXHIBIT A

TO DEFERRED STOCK UNIT AWARD GRANT NOTICE

SEACHANGE INTERNATIONAL, INC. DEFERRED STOCK UNIT AWARD AGREEMENT

Pursuant to the Deferred Stock Unit Award Grant Notice (the “Grant Notice”) to
which this Deferred Stock Unit Award Agreement (this “Agreement”) is attached,
SeaChange International, Inc., a company organized under the laws of Delaware
(together with any successors thereto, the “Company”), has granted to Holder an
award of deferred stock units (“Deferred Stock Units” or “DSUs”) under the
SeaChange International, Inc. Amended and Restated 2011 Compensation and
Incentive Plan, as amended from time to time (the “Plan”).

ARTICLE 1.

CERTAIN DEFINED TERMS

1.1 Defined Terms.  Capitalized terms not specifically defined herein shall have
the meanings specified in the Grant Notice or the Plan. As used herein, the term
“stock unit” shall mean a non-voting unit of measurement which is deemed for
bookkeeping purposes to be equivalent to one outstanding share of Common Stock
(subject to adjustment as provided in Section 3(c) of the Plan) solely for
purposes of the Plan and this Agreement. The Deferred Stock Units shall be used
solely as a device for the determination of the payment to eventually be made to
Holder pursuant to Section 2.3 hereof. The Deferred Stock Units shall not be
treated as property or as a trust fund of any kind.

1.2 Incorporation of the Terms of the Plan.  The DSUs are subject to the terms
and conditions of the Plan, which are incorporated herein by reference. In the
event of any conflict between the provisions of this Agreement and the Plan, the
terms of the Plan shall control.

1.3 Change in Control.  “Change in Control” shall mean the first to occur, after
the date hereof, of any of the following:

(a) the members of the Board at the beginning of any consecutive
12-calendar-month period (the “Incumbent Directors”) cease for any reason other
than due to death to constitute at least a majority of the members of the Board,
provided that any director whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
members of the Board then still in office who were members of the Board at the
beginning of such 12-calendar-month period, shall be deemed to be an Incumbent
Director;

(b) any consolidation or merger of the Company where the stockholders of the
Company, immediately prior to the consolidation or merger, would not,
immediately after the consolidation or merger, beneficially own (as such term is
defined in Rule 13d-3 under the Securities Exchange Act), directly or
indirectly, shares of Stock representing in the aggregate 50% or more of the
combined voting power of the securities of the corporation issuing cash or
securities in the consolidation or merger (or of its ultimate parent company, if
any);

(c) there shall occur (A) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all the assets of the Company, other than
a sale or disposition by the Company of all or substantially all of the
Company’s assets to an entity, at least 50% of the combined voting power of the
voting securities of which are owned by Persons in substantially the same
proportion as their ownership of the Company immediately prior to such sale or
(B) the approval by the stockholders of the Company of any plan or proposal for
the liquidation or dissolution of the Company; or

(d) Any corporation or other legal person, pursuant to a tender offer, exchange
offer, purchase of stock (whether in a market transaction or otherwise) or other
transaction or event acquires securities representing 40% or more of the
combined voting power of the voting securities of the Company, or there is a
report filed on Schedule 13D or Schedule 14D-1 (or any successor schedule, form
or report), each as promulgated pursuant to the U.S. Securities Exchange Act,
disclosing that any “person” (as such term is used in Section 13(d)(3) or
Section 14(d)(2) of the Securities Exchange Act) has become the “beneficial
owner”) (as such term is used in Rule 13d-3 under the Securities Exchange Act)
of securities representing 40% or more of the combined voting power of the
voting securities of the Company.



--------------------------------------------------------------------------------

Notwithstanding the forgoing, none of the forgoing event(s) shall constitute a
Change in Control unless such event(s) constitute a “change in ownership or
effective control” or a change “in the ownership of a substantial portion of the
assets,” in each case within the meaning of Section 409A(a)(2)(A)(v) of the
Internal Revenue Code of 1086, as amended, and any regulations and other
guidance in effect from time-to-time thereunder including, without limitation,
Notice 2005-1.

ARTICLE 2.

GRANT OF DEFERRED STOCK UNITS

2.1 Grant of DSUs.  In consideration of Holder’s past and/or continued service
to the Company or a Subsidiary and for other good and valuable consideration,
effective as of the Grant Date set forth in the Grant Notice (the “Grant Date”),
the Company grants to Holder an award of DSUs as set forth in the Grant Notice,
upon the terms and conditions set forth in the Plan and this Agreement, subject
to adjustments as provided in Section 3(c) of the Plan.

2.2 Vesting.  Except as set forth in Section 3.2 herein, the DSUs will remain
restricted and may not be sold, assigned, exchanged, pledged or otherwise
transferred by the Holder until the DSUs have become vested pursuant to the
terms of this Agreement. The DSUs will vest as provided on the cover page
hereto. Upon Termination of Directorship, no further DSUs shall vest, and any
portion of the DSU that has not become vested on or prior to the date of such
cessation shall thereupon be forfeited.

2.3 Delivery upon Termination of Directorship.  As soon as administratively
practicable following the Termination of Directorship, with the exact date
determined at the sole discretion of the Company, but in no event later than
ninety (90) days after the date of such termination, the Company shall deliver
to Holder (or any transferee permitted under Section 3.2 hereof or Section 10(a)
of the Plan) a number of shares of Common Stock (either by delivering one or
more certificates for such shares or by entering such shares in book entry form,
as determined by the Company in its sole discretion) equal to the number of
vested Deferred Stock Units subject to this award in which the Holder is vested
as of such date. Notwithstanding the foregoing, in the event shares of Common
Stock cannot be issued within ninety (90) days following the Termination of
Directorship, then the shares of Common Stock shall be issued pursuant to the
preceding sentence as soon as administratively practicable after the
Administrator determines that shares of Common Stock can again be issued. Prior
to actual payment pursuant to the DSUs, such DSUs will represent an unsecured
obligation of the Company, payable (if at all) only from the general assets of
the Company.

2.4 Dividend Equivalents.  Whenever cash dividends are paid on the Common Stock,
additional DSUs shall be granted to Holder. The number of such additional DSUs
shall be calculated by dividing (a) the dividends that would have been paid to
Holder if the DSUs held by Holder on the relevant dividend record date had been
Common Shares, by (b) the closing price of the Common Stock on NASDAQ or such
other stock exchange where the majority of the trading volume and value of the
Common Stock occurs on the date of payment of such dividend. If on such date of
payment there is not a closing price of the Common Stock on any such exchange,
then the opening price of the Common Stock on NASDAQ or such other stock
exchange where the majority of the trading volume and value of the Common Stock
occurs on the first available date thereafter shall be used for purposes of
(b) above.

2.5 Rights as Stockholder.  Holder (or any transferee permitted under
Section 3.2 hereof or Section 10(a) of the Plan) shall not be, nor have any of
the rights or privileges of, a stockholder of the Company, including, without
limitation, voting rights and rights to dividends, in respect of the DSUs and
any shares of Common Stock underlying the DSUs and deliverable hereunder unless
and until such shares of Common Stock shall have been issued by the Company and
held of record by Holder (or any transferee permitted under Section 3.2 hereof
or Section 10(a) of the Plan) (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company). No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the shares of Common Stock are issued, except as provided
in Section 3(c) of the Plan.



--------------------------------------------------------------------------------

ARTICLE 3.

OTHER PROVISIONS

3.1 Administration.  The Administrator shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan and this Agreement as are consistent
herewith and to interpret or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith will
be final and binding upon Holder, the Company and all other interested persons.
No member of the Committee or the Board will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan, this Agreement or the DSUs.

3.2 Transferability.  Except as set forth in Section 10(a) of the Plan, the DSUs
may not be sold, pledged, assigned or transferred in any manner other than by
will or the laws of descent and distribution or, subject to the consent of the
Administrator, pursuant to a DRO, unless and until the shares of Common Stock
underlying the DSUs have been issued, and all restrictions applicable to such
shares of Common Stock have lapsed. Neither the DSUs nor any interest or right
therein shall be liable for the debts, contracts or engagements of Holder or his
or her successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.

3.3 Notices.  Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to Holder
shall be addressed to Holder at Holder’s last address reflected on the Company’s
records. By a notice given pursuant to this Section 3.3, either party may
hereafter designate a different address for notices to be given to that party.
Any notice shall be deemed duly given when sent by certified mail (return
receipt requested) and deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service.

3.4 Titles.  Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

3.5 Governing Law.  The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws of any jurisdiction.

3.6 Conformity to Securities Laws.  Holder acknowledges that the Plan and this
Agreement is intended to conform to the extent necessary with all provisions of
the Securities Act and the Exchange Act, and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan and this Agreement shall be administered, and the DSUs are
granted, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

3.7 Amendment.  To the extent permitted by the Plan, this Agreement may be
wholly or partially amended or otherwise modified, suspended or terminated at
any time or from time to time by the Administrator; provided that, except as may
otherwise be provided by the Plan, no amendment, modification, suspension or
termination of this Agreement shall adversely affect the DSUs without the prior
written consent of Holder.

3.8 Successors and Assigns.  The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall be binding
upon and inure to the benefit of the successors and assigns of the Company.
Subject to the restrictions on transfer herein set forth in Section 3.2 hereof
and Section 10(a) of the Plan, this Agreement shall be binding upon Holder and
his or her heirs, executors, administrators, successors and assigns.

3.9 Exchange Act Limitations.  Notwithstanding any other provision of the Plan
or this Agreement, if Holder is subject to Section 16 of the Exchange Act, the
Plan, the DSUs and this Agreement shall be subject to any additional limitations
set forth in any applicable exemptive rule under Section 16 of the Exchange Act
(including any amendment to Rule 16b-3 of the Exchange Act) that are
requirements for the application of such exemptive rule. To the extent permitted
by applicable law, this Agreement shall be deemed amended to the extent
necessary to conform to such applicable exemptive rule.



--------------------------------------------------------------------------------

3.10 Entire Agreement.  The Plan, the Grant Notice and this Agreement constitute
the entire agreement of the parties and supersede in their entirety all prior
undertakings and agreements of the Company and Holder with respect to the
subject matter hereof.

3.11 Section 409A.

(a) The parties hereto acknowledge and agree that, to the extent applicable,
this Agreement shall be interpreted in accordance with, and incorporate the
terms and conditions required by, Section 409A of the Code (together with any
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the date hereof, “Section 409A”). Notwithstanding any
provision of this Agreement to the contrary, in the event that the Company
determines that any amounts payable hereunder will be immediately taxable to
Holder under Section 409A, the Company reserves the right (without any
obligation to do so or to indemnify Holder for failure to do so) to (i) adopt
such amendments to this Agreement and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the Company
determines to be necessary or appropriate to preserve the intended tax treatment
of the benefits provided by this Agreement, to preserve the economic benefits of
this Agreement and to avoid less favorable accounting or tax consequences for
the Company and/or (ii) take such other actions as the Company determines to be
necessary or appropriate to exempt the amounts payable hereunder from
Section 409A or to comply with the requirements of Section 409A and thereby
avoid the application of penalty taxes thereunder. No provision of this
Agreement shall be interpreted or construed to transfer any liability for
failure to comply with the requirements of Section 409A from Holder or any other
individual to the Company or any of its affiliates, employees or agents. Holder
shall be solely responsible and liable for the satisfaction of all taxes and
penalties that may be imposed on Holder or for Holder’s account in connection
with this Agreement (including any taxes and penalties under Section 409A), and
neither the Company nor any of its Affiliates shall have any obligation to
indemnify or otherwise hold you harmless from any or all such taxes or
penalties.

(b) Notwithstanding any provision to the contrary in this Agreement, if Holder
is deemed at the time of his “separation from service” (within the meaning of
Section 409A) to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, then, unless the Board determines
otherwise, delivery of the shares of Common Stock pursuant to this Agreement
shall automatically be deferred until the earlier of (i) six months after Holder
has ceased to be an employee of the Company or has otherwise separated from
service with the Company or (ii) the date of Holder’s death. Such deferral shall
not affect the number of shares to be delivered.

3.12 Limitation on Holder’s Rights.  Participation in the Plan confers no rights
or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Holder shall have only the rights of
a general unsecured creditor of the Company with respect to amounts credited and
benefits payable, if any, with respect to the DSUs, and rights no greater than
the right to receive the Common Stock as a general unsecured creditor with
respect to DSUs, as and when payable hereunder.

3.13 Withholdings.  It is hereby understood and agreed by the Company and Holder
that Holder shall be solely responsible for complying with all applicable laws,
rules and regulations concerning taxes, social security contributions, pension
fund contributions, unemployment contributions and similar matters in connection
with any payments or benefits under this Agreement; provided that, if at any
time the Company is required by applicable law to withhold any income or other
taxes, then the Company shall be entitled to require payment by Holder of, or to
deduct from any compensation paid to Holder, an amount equal to the minimum
statutory amount required by applicable law to be withheld with respect to the
grant of DSUs or the issuance of shares of Common Stock (with such payment to be
made in such form as shall be determined by the Company, consistent with
Section 10(f) of the Plan).

3.14 Counterparts.  This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.



--------------------------------------------------------------------------------

3.15 Headings and Construction.  Headings are given to the Sections and
subsections of this Agreement solely as a convenience to facilitate reference.
Such headings shall not be deemed in any way material or relevant to the
construction or interpretation of this Agreement or any provision thereof.
Whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “but not limited
to”. The term “or” is not exclusive.